             Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 1 of 12



LODGED
                                 IN THE UNITED STATES DISTRICT COURT
    JAN 302019                       FOR THE DISTRICT OF MONTANA
Clerk, u. S. Di$trid Court 

  Distrid Of Montana 

       Great Falls             _G==r..;;:l,=-A.-:-;::I-:-;-:-r-::=:()..:-;'-:=-I=:-'s--::--::-:- DMSION
                                    (You must fill in this blank. See IDstruction H)




                                                                              Case No. _ _ _ _ _ _ _ _ __
       (Write the full name ofthe plaintiff who is filing this
       complaint and prisoner number, if any.)                                  (to be filled in by the Clerk's Office)

                                 Plaintiff,

                                                                                             COMPLAINT
       ·against·                                                                            (pro Se Prisoner)
          S~(, a.+b~.. c1-,()
                                                                               JuryTriaI Demanded: rlYes [J No
       (Write the full name(s) of each defendant who is 
                                           (check one)
       being sued. If the names of all the defendants cannot 

       fit in the space above, please write "see attached" in 

       the space and attach an additional page with the full 

       list of names. The names listed in the above caption 

       must be identical to those contained in Section IV. 

       Do not include addresses here and do not use et al.) 


                                 Defendants.



                                                    NOTICE
Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this rnle, papers filed with the court should not contain: an
individual's full social security number or full birth date; the full name of a person known to be a minor; or
a complete financial account number. A filing may include only: the last four digits of a social security
number; the year of an individual's birth; a minor's initials; and the last four digits of a financial account
number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed
in/onna pauperis.


       Prisoner Complaint Form /I                                                                         (Revised June 2018) 

       Plaintiffs Last Name _..;ti""'-'tlc.:...oLL=--_________                                                    Page 1 0/9 

       Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 2 of 12


 c~ ~ i f f}ltJr<~
Uo ~~ltJ
       Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 3 of 12




                                         INSTRUCTIONS 

1. 	    Use this form to file a civil complaint with the United States District Court for the
        District of Montana. Include only counts/causes of action and facta - not legal arguments
        or citations. You may attach additional pages where necessary. Your complaint must be
        typed or legibly handwritten in ink and on white paper. Write on only one side of the
        paper. Do not use highlighters and do IIDt staple or otherwise bind your papers. All
        pleadings and other papers submitted for filing must be on 8 W' x 11" paper (letter size).
        You must sign the complaint (see page 8). Your signature need IIDt be notarized but it
        must be an original and not a copy. The Clerk's Office cannot provide you copies of
        documents in your file without prepayment of $0.1 0 per page (for documents
        electronically available) or $0.50 (for documents not electronically available). Please
        keep a copy of the documents you send to the Court.

2. 	    The filing fee for a complaint is $350.00 plus a $50.00 administrative fee for a total of
        $400.00. This amount is set by Congress and cannot be changed by the Court. If you pay
        the filing fee, you will be responsible for serving the complaint on each defendant and
        any costs associated with such service.

3. 	    If you are unable to prepay the entire filing fee and service costs for this action, you may
        file a motion to proceed in forma pauperis. If you are a prisoner and your motion to
        proceed in forma pauperis is granted, the Court will assess an initial partial filing fee
        equal to 20% of the average monthly deposits to your prison account for the six months
        immediately preceding the filing of the action, or 20% ofthe average monthly balance in
        your prison account for the same six-month period, whichever is greater. Thereafter, the
        balance of the $350.00 filing fee will be collected in installments equal to 20% of your
        preceding month's income any time the amount in your account exceeds $10.00. The
        $50.00 administrative fee does not apply to persons granted in/onna pauperis status.
        You will be required to continue making these payments even if you complaint is
        dismissed.

4. 	    Complaints submitted by persons proceeding in forma pauperis and complaints submitted
        by prisoners suing a governmental entity or employee must be reviewed by the Court
        before the defendants are required to answer. See 28 U.S.C. §§ 19I5(e)(2), 1915A(a); 42
        U.S.C. § 1997e(c). The Court will dismiss your complaint before it is served on the
        defendants if: (1) your allegation of poverty is untrue; (2) the action is frivolous or
        malicious; (3) your complaint does not state a claim upon which relief may be granted; or
        (4) you sue a defeudant for money damages and that defendant is immune from liability
        for money damages. After the Court completes the review process, you will receive an
        Order explaining the :findings and any further action you mayor must take. The review
        process may take a few months; each case receives the judge's individual attention.

Pm.0n.er Complaint Form~A             L     L                                   (Revised June 2018)
PlamtijJ's Last Name _--"'£5-..Lj1._'-'--""'--_ _~                                      Page 2 0/9
       Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 4 of 12




         Plaintiffs should not serve defendants, pursue discovery, or request entry of demult
         judgment prior to the completion ofthis review process.

5. 	     Prisoners who have had three or more cases dismissed as frivolous, malicious, or failing
         to state a claim upon which relief may be granted (strikes) will not be permitted to file
         any further civil actions without prepaying the filing fee unless they are in imminent
         danger of serious harm. See 28 U.S.C. § 1915(g).
6. 	     Prisoners may not maintain more than two civil actions in forma pauperis at one time,
         unless the prisoner shows that he or she is under imminent danger of serious physical
         injUlj'.

7. 	     The case caption (page 1 of this form) must indicate the proper Division for filing. The
         proper Division is where the alleged wrong(s) occurred. When you have completed your
         complaint, mail the original ofyour complaint and either the full filing fee or your
         motion to proceed in forma pauperis to the proper Division:

Billings Division: 	    Big Horn, Carbon, Carter, Custer. Dawson, Fallon, Garfield. Golden
                        Valley. McCone, Musselshell. Park, Petroleum, Powder River, Prairie,
                        Richland, Rosebud. Stillwater, Sweetgrass. Treasure. Wheatland. Wibaux,
                        and Yellowstone Counties
       U.S. District Court Clerk, 26012nd Avenue North, Suite 1200, BiIllngs, MT 59101

Butte Division: 	       Beaverhead, Deer Lodge, Gallatin, Madison, and Silver Bow Counties
                     U.S. District Court Clerk, 400 N. Main, Butte, MT 59701

Great Falls Division: 	 Blaine. Cascade. Chouteau. Daniels, Fergus, Glacier, Hill. Judith Basin,
                        Liberty, Phillips. Pondera. Roosevelt. Sheridan. Teton. Toole, and Valley
                        Counties (Crossroads Correctional Center is located In Toole County
                        and all claims arising at CCC should be filed in Great FaDs)
          U.S. District Court Clerk, 125 Central Ave. West, Great Falls, MT 59404

Helena Division: 	      Broadwater. Jefferson, Lewis & Clark. Meagher, and Powell Counties
                        (Montana State Prison is located in Powell County and aD claims
                        arising at MSP should be med In Helena)
              U.S. District Court Clerk, 901 Front St., Ste 2100, Helena, MT 59626

Missoula Division: 	 Flathead, Granite. Lake. Lincoln, Mineral, Missoula. Ravalli, and Sanders
                     Counties
              U.S. District Court Clerk, P.O. Box 8537, Missoula, MT 59807



Prisoner Complaint Form       11    LL                                          (Revised June 2018) 

Plaintiffs Last Name~.       kJ"" .                                                      Page 3 0/9 

        Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 5 of 12




I.        Parties to tbis Complaint
          A.      Plaintiff
                          Name:
                                    S h~,..,. , 

                          All other names by which you have been known: 




                            IDNumber:l' ... J      "''It,:N. 1717 '1 11 t..l, 

                            Current Institution:   a:  1 116YrI Co uN! '!J '; "'~) 

                            Address:    e. (),
                                             tabl.
 Jl1
                                         ~MIN( 	W'J <lm'-",,)                 821.f/~

     Indicate whether you are a prisoner or other confined person as follows (check all that apply):
                  o      Pretrial detainee
                  o      Civilly committed detainee
                  o      Immigration detaioee
                  o      Convicted and sentenced state prisoner
                  o      Convicted and sentenced federal prisoner
                 11.     Other (explain) S t IVt ttJ e.G 6""         p1'{(b    1-.0 ..."
          B. 	    Defendant(s)
                        Provide the information below for each defendant named in the complaint,
                        whether the defendant is an individual, a government agency, an
                        organization, or a cOlporation. Make sure that the defendant(s) listed
                        below are identical to those contained in the above caption. For an
                        individual defendant, include the person's job or title (if known) and check
                        whether you are bringing this complaint against them in their individual
                        capacity or official capacity, or both. Attach additional pages if needed.

          Defendant No.1:
                  Name:                Clat; f          }t1t J{ld
                  Job or Title:      CI.. ~;-t IIi' fe(,Jr i            hi
                  Employer: 	       1,.,t II ss roo.. II :$ fA rf<.6I.,-o '"..t
                  Address; 	         SOC'I1 $ S If.~o~",-,,-J~1--",J)'L&~ _ _ _ _ _ __
                                     Sh"d6;t        /1+             5,,/1'7
                        o     Individual capacity           .)II.   Official capacity


Prisoner Complaint Form 111                                                             (Revised June 2Q18) 

Plaintiff's Last Name   0 4            tJ
                            --~~~--------------------
                                                                                                Page4of9 

       Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 6 of 12




        Defendant No.2:
                Name:             ~          MOrN
                Job or Title:     J:.L() ___
                Employer:         (\ IJ .U 1'0 ~i)      Co retcH Gr.I ",( C<.~ ':"-tv
                Address:          So     ChI      :s'oo.tf!    Or.
                                   5"t.H"JJ rot                S9jr*1
                      [J    Individual capacity           lit Official capacity
        Defendant No.3: 

                Name: 

                Job or Title: 

                Employer: 

                Address: 



                      o     Individual capacity            o   Official capacity
        Defendant No.4: 

                Name: 

                Job or Title: 

                Employer. 

                Address: 



                      [J    Individual capacity            o   Official capacity
  (NOTE:     Ifmore space is needed to furnish the above in/ormation, continue on a blank sheet
                                  labeled "APPENDIXA: PARTIES").

n. 	     Basis for Jurisdiction
         Indicate below the federal legal basis for your claim, ifknown. This form is designed
         primarily for pro se prisoners challenging the constitutionality oftheir conditions of
         confinement, claims which are often brought under 42 U.S.C. § 1983 (against state,
         county, or municipal defendants) or in a "Bivens" action (against federal defendants).

                •	         42 U.S.C. § 1983 (state, county, or municipal defendants)

                o	         Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.
                           388 (1971) (federal defendants)

Prisoner Complaint Form     A ... I 1                                              (Revised June 2018)
Plaintiff's Last Name _ _ _'_"'., • £..-                                                   PageS 0/9
         Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 7 of 12




III. 	    Statement of Claim(s)
          State as briefly as possible the facts of your case. Describe how each defendant was
          personally involved in the alleged wrongful action, along with the dates and locations of
          all relevant events. You may wish to include further details such as the names of other
          persons involved in the events giving rise to your claims. Do not cite any cases or
          statutes. If more than one claim is asserted, number each claim and write a short and
          plain statement of each claim in a separate paragraph.

          A. 	   Count I:
                 1. 	    What federal constitutional or statuto!), right(S) do you claim is/are being
                         viOla~dbYdefendants? 9-H. a.J"'t}')~I"'I'C1A               dNJ
                          F~~ IJ'-L -to frot!(..+ ,-.... M4..t<. ~~"f'Q.(J
                 2. 	
                            '-'I t)..      I).    sex uaJ "J,,..f,,-t                    \I
                         What date and approximate time did the even't!! giving rise to your claim(s)
                         occur? j ... ""    J'" ~ 1--~ / ~ C):+ ) :J,.O.b

                 3. 	    Supporting Facts: (Include all facts you consider important, including
                         names ofpersons involved. places, and dates. Describe what happened
                         without citing legalprguments, cases, or statutes).
                            S-t..t.IJtt.. ·.'(1




                  4. 	   Defendants Involved: (List the name of each defendant involved in
                         this claim and specifically describe what each defendant did or did
                         not do to allegedly cause your injury) .

                            .5 .e -I    ,.. 4-+ t!"'h",e)




  (NOTE: For each additional claim. use a blank sheet labeled "APPENDIX B. STATEMENT
     OF CLAIMS." You must address paragraphs lII(A)(l-4) for each count.,fol/owing the
                              directions under paragraph III

 Prisoner Complaint Form      a 11
 Plaintiff's Last Name . _ _-,,'_'_ _~
                                        LL                                        (Revised June 2018) 

                                                                                           Page6of9 

Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 8 of 12
                                      ~.          STJl.1[fY} fNT of CJ~~(f\f
         Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 9 of 12
    A rp{AJ.DIX

f\ tou~\ I;
     L <6 \"~ o...Jm(vdM"tN". 

   ~ J&..~ (,'T~ 1.0("                             l\.tb0N~ \~\)~I 

   2..     ((0           l\Q(.J         ,,~k..t~ i: ~u t..~ttSS;V-t hN'C             .
   I Ie-- \ h'~ +"'~~ evHII) \-\..I"'~ (/'htltoJ;.;~.J.\.t OththHj
   .t:-u"", \ 0 \. ...\ O:',Io(~) t"o..:~ ""'"f(.!- i\H. 0. ~ t'ht ~o S P;1'iI.\ w-tf <­
   J IIV~ ~~~M~ Sti{,~d                                t",
                                                      tI-e S+o..1-fol tko.." ;t
   eoo)~ ~--t"rfWI( hUft worSe +h~rJ                                          j.J/\t...'T'   J,~ n/},J-tJ
   \.~ .... s~,~ i).tJj -t~.
               s.                             J      II\.~'
                                                                                                fr
  .., I d6"tJ             J+       J.t.Jo"j       i~ he Jij            t~;~        t6(       /'1111
     b.,..   tV ;-   ~i   +(] ("      N<:. ,.
       Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 10 of 12




IV. 	    Injuries
         If you sustained injuries related to the events alleged above, describe your injuries and
         state what medical treatment, if any, you required and did or did not receive. (Do not cite
         legal arguments, cases, or statutes). Attach additionpl pages if needed .
         .3     ST;'i' ...~t!;)    -ta      (lb~V~          L.t~   i" t~t,              )    1..J~.1
        ~(o.tJ ::o.p.('\-(~ \-6 """'e lo(.~\ ,",o.s.t'i-.,,\ b
         h'''' ... 1'1" o\-.t i" t{( S:.                       'J
  (NOTE: .(fmore IIpace ill needed to furnish the above in/ormation, continue on a blank sheet
                              labeled "APPENDIXC: INJURY").

V. 	     Relief
         State briefly what you want the court to do for you. Make no legal arguments. Do not cite
         any cases or statutes. If requesting money damages, include the amounts of any actual
         damages and/or punitive damages claimed for the acts alleged. Explain the basis for
         these claims.
         I":M        ~~ \t/I11")    h' l.o,ooo, .. o~              f_     ,,,,j,...    ~""~
        ..jQ4\..c.ri"'~ Ot.lIVd IJ"\~,*"",~ 4:'~ ~ . . ~v'.$ hI I
        i>J.....::s~ b~rk:> t"l<~ ·hlY'\ -tht dO"~r il'~$
        <1 N~ IV ;-~~1' ""..ct.$ +(' • f"'\ I.••,j" <Iv\- ~CI.,t¥-t Alt J
  (NOTE: .(fmore space is needed to furnish the above in/ormation, continue on a blank sheet
                   labeled "APPENDIX D: REQUEST FOR REUEr).

VI. 	    Exhaustion of Administrative Remedies Administrative Procedures
         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o
         action shall be brought with respect to prison conditions under section 1983 ofthis title,
         or any other Federal law, by a prisoner confined in any jail, prison, or other correctional
         facility until such administrative remedies as are available are exhausted."
         Administrative remedies are also known as grievance procedures. Your case may be
         dismissed ifyou have not exhausted your administrative remedies.

         A. 	  Did your cIaim(s) arise while you were confined in a jail, prison, or other
               correctional fucility?
                       '!!\     Yes                     0       No
If yes, name the jail, prison, or other correctional fucility where you were confined at the time of
the events giving rise to your claim(s).



         B. 	      Does the jail, prison, or other correctional facility where your cIaim(s) arose have
Prisoner Complaint Form
Plaintiff's Last Name
                             f,A t ~                                                  (Revised June 2018)
                                                                                              Page 70/9
   Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 11 of 12




              a grievance procedure? 

              Cl     Yes         D     No                    Do not know 


      C. 	    Did you file a grievance in the jail, prison, or other correctional facility where 

              your claim(s) arose concerning the facts relating to this complaint? 

                      o	     Yes                      "No

      D. 	    If you did file a grievance answer the following questions:
              1. 	    Where did you file the grievance?



              2. 	     What did you claim in your grievance?




              3. 	     What was the result, if any?




              4. 	     What steps, if any, did you take to appeal that decision? Is the grievance
                       process completed? Ifnot, explain why not. (Describe all efforts to
                       appeal to the highest level ofthe grievance process.)
                     /J"/:qvl/{    of /1 1/!1I1"lfi,.,Q (,.,.n;"          ) . .r "­
                     1.I},'j 	                           J      -    -- C:'\ ~I I ., r               5",     .
                       "lry,         '1"''''' t'",,..,J~ .6c ';"'<>L &&J'r ~v                           t-1J1I7'i
      E.      If you did not file II grievance, answer the following questions;               1~ f    '" Lv,,'+.,.
              1. 	    If there are any reasons why you did not file II grievance, state them here:                   ~
                       :;<'"      dll.6 .. ~
              2. 	     Ifyou did not file a grievance but you did inform officials ofyour claim,
                       state who you infonned, when and how, and their response, if any:
                       AI/i4
       F, 	   Please set forth any additional infonnation that is relevant to the exhaustion of 

              your administrative remedies. 

                     Nh'l
(NOTE: You may attach as exhibits to this complaint any documents related to the exhaustion of
                             your administrative remedies.)



PriYonerComplaintForm       4.d{.. (..,                                         (Revised June 2018)
Plaintiffs Last Name ~. __P--=~r-,--_ _________                                         Page80f9
    Case 4:19-cv-00004-BMM-JTJ Document 2 Filed 01/30/19 Page 12 of 12




VII. 	 Plaintiff's Declaration
       A. 	      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best
                 of my knowledge, information, and belief that this complaint: (1) is not being
                 presented for an improper purpose, such as to hamss, cause uonecessary delay, or
                 needlessly increase the cost oflitigation; (2) is supported by existing law or by a
                 nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
                 factual contentions have evidentiary support or, ifspecifically so identified, will
                 likely have evidentiary support after a reasonable opportunity for further
                 investigation or discovery; and {4} the complaint otherwise complies with the
                 requirements.of Rule II.
       B. 	       I understand I must keep the Court informed of my current mailing address and
                 my failure to do so may result in dismissal ofthis Complaint without notice to me.
       C. 	      I understand the Federal Rules of Civil Procedure prohibit litigants filing civil
                 complaints from using certain information in documents submitted to the Court
                 In order to comply with these rules, I understsnd that:
                 •	      social security numbers, tsxpayer identification numbers, and finnncial
                         account numbers must include only the last four digits (e.g., xxx·xx-5271,
                         xx-xxx5271, xxxxxxxx3567);
                 •	      birth dates must include the year of birth only (e.g., xxlxxI2001); and
                 •       names ofpersons under the age of 18 must include initials only (e.g. L.K.).
If my documents (including exhibits) contain any of the above listed information, I understand it
is my responsibility to black that information out before sending those documents to the Court.
             I understand I am responsible for protecting the privacy of this information.
        D. 	     I understand the submission oCa fulse statement or answer to any question in this
                  complaint may subject me to penalties for peJjury. I declare under penalty of
                 peJjury that I am the Plaintiff in this action, I have read this complaint, and the
                  information I set forth herein is true and correct. 28 U.S.C. § 1746; 18 U.S.C. §
                  1621.
        E. 	      This Complaint was deposited in the prison system for legal mail, postage prepaid
                  or paid by the prison, on

       Executed at   S,.8 HHiV G,..,,.; 1=1 J....:Jn J   II\. W     z 5"        ,202"1-..
                             (Location)                             (Date)

                                                _/I{/(--,,~-,--__.--________
                Signatore of Plaintiff: -=-+-"-'-'
                Printed Name of Plaintiff: r ~ /?rl Lt. 

                Prison Identification j;y:#3:.....;;.o-'('~-:t"'-',"-~c=:--___________ 

                Prison Address:    r: 6.      dtf").           ._'-1:.,-7-'--_::--___--,.---:--:-_

               11"",5 ,'J                              U'lo WI)lvl__---=-'t;;L=-9L)c..:O"__ 

                City 	                                            State              Zip Code 


Prisoner Complaint Form 4       ~   t.                                         (Revised June 2018)
PlainJiffs Last Name _ _;:.)_#
                             _ _ _ _ _ _ _ _ _ __                                      Page 90f9
